DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 4/19/22, which is entered.

Drawings
Applicant’s arguments and amendments, see page 6, filed 4/19/22, with respect to an objection to the drawings have been fully considered and are persuasive.  The objection of 1/19/22 has been withdrawn. 

Claim Rejections - 35 USC § 112
Applicant’s arguments and amendments, see page 6, filed 4/19/22, with respect to a rejection of claims 10, 16, and 17 under 112b have been fully considered and are persuasive.  The rejection of 1/19/22 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 – 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheoran et al. (US 9,719,352 B2) (hereinafter “Sheoran”) in view of Koukal et al. (US 5,277,656) (hereinafter “Koukal”).  Sheoran is in the applicant’s field of endeavor, a flow management system for delivering air within an aircraft. Koukal is reasonably pertinent to a problem faced by the inventors by teaching details of baffles, openings, and covers that can be used to prevent water and moisture from entering a vehicle such as an aircraft. These two references, when considered together, teach all of the elements recited in claims 8 – 13, 18, and 19 of this application.
Regarding claim 8, Sheoran discloses a flow management system for delivering air within an aircraft (100, Figs. 1 – 3), the system comprising: a cover having an opening (118) for receiving and directing an airflow (see annotated Fig. 1, below, the capitalized annotations denoting claim limitations, col. 4 lines 1 – 5); and at least one duct (202) defining a non-linear fluid flow path (duct 202 is bent in the middle in annotated Fig. 2 below, the capitalized annotations denoting claim limitations), the fluid flow path operably coupling the opening (118) and an area within the aircraft (annotated Fig. 2), wherein the at least one duct comprises a baffle extending from a portion of the at least one duct (unnumbered but labeled in annotated Fig. 2), wherein a cross-sectional area of the at least one duct downstream of the baffle is greater than a cross-sectional area of the at least one duct upstream of the baffle (Fig. 2 shows the cross sectional area increasing from right to left, col. 4 lines 47 – 50), and wherein the baffle and the at least one duct downstream of the baffle reduce a velocity of an airflow within the at least one duct and a pressure drop of the airflow (functional limitation that Sheoran performs, as described at col. 4 lines 33 – 39, the pressure dropping also according to the Bernoulli effect), wherein the at least one duct comprises: a first duct member; and a second duct member configured to cooperate with the first duct member to define at least a portion of the fluid flow path (unnumbered, but labeled in annotated Fig. 2), wherein at least one of the first duct member or the second duct member has a first end and a second end (annotated Fig. 2) and is disposed to contact the cover at the first end (Figs. 1 and 2 combined show this configuration) and disposed to contact an airframe of the aircraft at the second end (the region of the second end contacts the ribs 212 and wall 224 of the airframe in Fig. 2). 
Sheoran does not explicitly disclose wherein the baffle is disposed at the first end such that the baffle is adjacent the opening and extends in a direction away from the cover.

    PNG
    media_image1.png
    602
    854
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    596
    909
    media_image2.png
    Greyscale

Koukal teaches the baffle (2) is disposed at the first end (annotated Fig. 2 below, the capitalized annotations denoting claim limitations) such that the baffle is adjacent the opening (19) and extends in a direction away from the cover (1, downward, annotated Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sheoran by adding the baffle configuration as taught by Koukal in order to better prevent water and particles from getting inside the aircraft since the baffle prevents water and particles from entering straight into the duct. 

    PNG
    media_image3.png
    540
    728
    media_image3.png
    Greyscale

Regarding claim 9, Sheoran further discloses at least one of the first duct member or the second duct member (the first duct member being the top part of the duct 202, annotated Fig. 2) is arranged adjacent an exterior surface of the aircraft, between the cover (Fig. 1) and the aircraft (construed as the balance of the aircraft structure, under the duct 202).
Regarding claim 10, Sheoran further discloses the first duct member is coupled to the cover adjacent an aft end of the opening (118) and to the aircraft (Figs. 1 and 2 taken together), the first duct member having a contour that is complementary to a contour of the cover (curved and substantially parallel to each other in Figs. 1 and 2 taken together).
Regarding claim 11, Sheoran further discloses the second duct member is coupled to the cover adjacent a fore end of the opening and to the aircraft (Figs. 1 and 2 taken together) and the second duct member defines a turn in the fluid flow path (the location is unnumbered, but labeled in annotated Fig. 2, above).
Regarding claim 12, Sheoran further discloses the second duct member (the lower part of the duct 202) further includes: a first portion arranged at a first angle to the cover (left end of second duct member in Fig. 2); and a second portion arranged at a second angle to the cover, the first angle and the second angle being different (the right end of the second duct member, which is angled upward).
Regarding claim 13, Sheoran further discloses condensate collected on a surface of the second portion flows toward the first portion as a result of the second angle and the first angle (functional limitation that Sheoran is capable of performing due to the angles of the first and second portions in annotated Fig. 2).
Regarding claim 18, Sheoran further discloses a third duct member (horizontal wall 112) arranged within an interior of the aircraft (annotated Fig. 2, above).
Regarding claim 19, Sheoran further discloses a contour of the third duct member defines a turn within the fluid flow path (airflow goes from right to left, and then left to right along the third duct member in annotated Fig. 2).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sheoran in view of Koukal as applied to claim 12 above, and further in view of Truemper et al. (US 2016/0200441 A1) (hereinafter “Truemper”). Truemper is also in the applicant’s field of endeavor, a flow management system for an aircraft. These three references, when considered together, teach all of the elements recited in claim 14 of this application. Sheoran as modified by Koukal as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 14 of this application further discloses at least one opening is formed in a surface of the second duct member, the at least one opening being configured to receive at least one of water or debris from the surface of the second duct member. Sheoran as modified by Koukal does not explicitly disclose these additional limitations.
Truemper teaches at least one opening (32) is formed in a surface of the second duct member (30), the at least one opening being configured to receive at least one of water or debris from the surface of the second duct member (functional limitation that Truemper can perform as taught in para. [0047]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sheoran by adding the structure taught by Truemper in order to provide structure capable of removing water collected from the flow management system so that it does not interfere with air flow, become re-entrained in the air flow, or interfere with operation of the heat load.

    PNG
    media_image4.png
    557
    563
    media_image4.png
    Greyscale

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheoran in view of Koukal as applied to claim 12 above, and further in view of Dionne et al. (US 10,508,628 B2) (hereinafter “Dionne”). Dionne is also in the applicant’s field of endeavor, a flow management system for an aircraft. These three references, when considered together, teach all of the elements recited in claims 16 and 17 of this application.
Regarding claim 16, Sheoran as modified by Koukal as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 16 of this application further discloses a lip is arranged adjacent a terminal end of the second duct member, the lip extending in a direction perpendicular to the second duct member into the fluid flow path. Sheoran does not explicitly contain this additional limitation.
Dionne teaches a lip is arranged adjacent a terminal end of the second duct member, the lip extending in a direction perpendicular to the second duct member into the fluid flow path (see annotated Fig. 7, below, the capitalized annotations denoting claim limitations, and the airflow arrows showing the fluid flow path). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sheoran by adding the lip as taught by Dionne in order add a structure to increase the rigidity of the second duct member such that it is less likely to flex and vibrate during flight, the flexing and vibration which would lead to noise and/or premature failure of the duct member.

    PNG
    media_image5.png
    603
    819
    media_image5.png
    Greyscale

Regarding claim 17, Sheoran as modified by Koukal and Dionne as described above teaches all the elements of claim 16 upon which this claim depends. However, claim 17 of this application further discloses the lip has a non-linear shape across a surface of the second duct member. Sheoran as modified by Koukal does not explicitly contain this additional limitation.
Dionne teaches the lip has a non-linear shape across a surface of the second duct member (the lip is semi-cylindrical in annotated Fig. 7, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Sheoran by adding the lip as taught by Dionne in order add a structure to increase the rigidity of the second duct member such that it is less likely to flex and vibrate during flight, the flexing and vibration which would lead to noise and/or premature failure of the duct member.

Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new limitation in claim 8 is taught by Koukal reference, as more fully set forth in paragraph 10 above and the annotated figure below paragraph 10.
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762    

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762